IN THE
                                   TENTH COURT OF APPEALS

                                            No. 10-14-00205-CR

CHRISTOPHER JASON HALL,
                                                                               Appellant
    v.

THE STATE OF TEXAS,
                                                                               Appellee


                                   From the 220th District Court
                                       Bosque County, Texas
                                 Trial Court No. 06-11-14071 BCCR


                                                    ORDER


           Counsel for appellant filed an Anders1 brief. In accordance with the Court of

Criminal Appeals’ opinion in Kelly v. State, counsel prepared and sent to appellant a

Motion for Pro Se Access to the Appellate Record. See Kelly v. State, 436 S.W.3d 313, 320

(Tex. Crim. App. 2014). Appellant, Christopher Jason Hall, has signed the motion for

access and sent it to this Court. It was filed on December 9, 2014. Appellant’s Motion




1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
for Pro Se Access to the Appellate Record is granted and will be implemented as

provided for herein.

        Pursuant to Kelly, we now specify the procedure to be followed to provide

appellant with access to the appellate record. Id. at 321-22.

        Counsel is ORDERED to forward, by certified mail, return receipt requested, the

copy of the appellate record counsel used to conduct the review for the Anders brief to

appellant within 14 days from the date of this Order and simultaneously notify this

Court and the District Clerk when counsel has completed this task. If counsel no longer

possesses a copy of the record, counsel must notify this Court within 7 days from the

date of this Order; in which event further orders addressing appellant’s access to the

record will be made.

        When appellant receives the copy of the appellate record, appellant must not

take the record apart or mark on the record. Appellant’s response to counsel’s Anders

brief is due 45 days from the date counsel sends notice to the Court that the record has

been forwarded, unless the due date is extended by order of this Court upon proper

and timely motion by appellant.

        Appellant is ORDERED to send the record to this Court with appellant’s

response. If no response is filed, appellant is ORDERED to send the record to this Court

within 60 days of the date the attorney sends notice to the Court that the record was




Hall v. State                                                                     Page 2
forwarded to the appellant, unless the due date is extended by order of this Court upon

proper and timely motion by appellant.

         Appellant’s failure to comply with this Order, including the failure to send the

record to this Court within the time specified, will result in the dismissal of the appeal

under our inherent authority upon the presumption that the record was obtained under

false pretense and with no intent to pursue the appeal but instead was obtained for the

purposes of delay. See e.g. Ealy v. State, 222 S.W.3d 744, 745 (Tex. App.—Waco 2007, no

pet.).

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed December 18, 2014




Hall v. State                                                                       Page 3